NOTICE OF ALLOWANCE

This Office action is a reply to the amendment filed on 5/5/2021. Claims 1-10 are pending. Claims 2-5 have been cancelled. No claims have been withdrawn or added.

Claims 1 and 6-10 are allowed.
Claims 2-5 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: applicant’s arguments filed on 5/5/2021, in light of the claim amendments filed on 5/5/2021 are persuasive. Further to applicant’s arguments, the prior art does not teach or disclose, alone or in combination, the totality of the claimed invention, including all the elements and features of the claimed support post, including the position, orientation and arrangement of the plurality of cylindrical rod-shaped bodies including the first and second rotation inhibiting projections, the annular ring, the base and the retainer disk including the grooves engaging the first rotation inhibiting projection as claimed. It would have been beyond the level of ordinary skill to combine or modify any of the cited prior art references to arrive at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861.  The examiner can normally be reached on M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





JAMES M. FERENCE
Primary Examiner
Art Unit 3635


/JAMES M FERENCE/Primary Examiner, Art Unit 3635